Title: To James Madison from Richard M. Johnson, [ca. May 1815]
From: Johnson, Richard M.
To: Madison, James


                    
                        [ca. May 1815]
                    
                    The President is requested to read the gratitude of the Revd. Carter Tarrant as expressed in his letter; this is the Sentiment of the virtuous in the west; the slang to malcontents to the contrary notwithstanding. If a Chaplain should be retained in the South Tarrant is the only one I know of. If it would not be asking too much of the President I would solicit the continuance of this good man in office who is patriotic & virtuous but poor & needy.
                    
                        R. M Johnson
                    
                